        Case: 1:19-cv-02606 Document #: 18 Filed: 07/09/19 Page 1 of 2 PageID #:43




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

SAJ GROUP, LLC                                     )
                                                   )
                         Plaintiff,                )
                                                   ) Case No. 1:19-cv-02606
   v.                                              )
                                                   )
OETTINGER DAVIDOFF AG;                             )
GERALD BERNARD GALLERY,                            )
INC.; BIGGS MANSION, LLC;                          )
                                                   )
                         Defendants.                )



                              NOTICE OF AGREED MOTION

TO: See Attached Certificate of Service

         PLEASE TAKE NOTICE that on July 16, 2019, at 9:15 a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable Robert W. Gettleman, or any judge
sitting in his stead, in Courtroom 1703 of the U.S. District Court for the Northern District of
Illinois, Eastern Division, 219 S. Dearborn Street, Chicago, Illinois and shall then and there
present the forgoing Second Agreed Motion to Extend Time for Defendant Gerald Bernard
Gallery, Inc. to Respond to the Complaint, a copy of which is hereby served upon you.

                                               Respectfully submitted,

                                               GERALD BERNARD GALLERY, INC.
                                               Defendant


Joseph P. Roddy                                 By: Eric P. VanderPloeg          .




jroddy@burkelaw.com                                  One of its attorneys
ARDC # 6204031
Eric P. VanderPloeg
evanderploeg@burkelaw.com
ARDC # 6310377
Burke, Warren, MacKay & Serritella, P.C.
330 N. Wabash Ave., 21st Floor
Chicago, Illinois 60611
(312) 840-7000
      Case: 1:19-cv-02606 Document #: 18 Filed: 07/09/19 Page 2 of 2 PageID #:43




                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney, certify under oath that I caused the forgoing notice of motion

to be filed with the Court’s electronic CM/ECF filing system, and thereby caused the same to be

served electronically on all counsel of record reflected below on this day July 9, 2019.

        Jonathan Loevy                            Allen R Perl
        Matthew Topic                             Vlad V. Chirica
        LOEVY & LOEVY                             Perl & Goodsnyder, Ltd.
        311 N. Aberdeen, Third Floor              14 North Peoria Street, Suite 2-C
        Chicago, Illinois 60607                   Chicago, IL 60607-2644
        (312) 243-5900                            (312) 243-4500
        matt@loevy.com                            aperl@perlandgoodsnyder.com
        jon@loevy.com                             vchirica@perlandgoodsnyder.com
        Attorneys for Plaintiff                   Attorneys for Defendant Biggs Mansion, LLC


                                                     /s/ Eric P. VanderPloeg
